I am of the opinion that a judgment under our statute becomes dormant five years after *Page 6 
its entry. The question decided in Crowell v. Kopp, 26 N.M. 146, 189 P. 652, is stated in the syllabus by the court as follows: (Syl. 4) "Sections 2190, 2191, 3085, 3086, 3347, and 4185, Code 1915, interpreted, and held that a decree of foreclosure of a mortgage is not such a judgment as falls within the terms of the statute which renders a judgment dormant after five years from its rendition, nor does such a decree become inoperative after seven years from its rendition." An excerpt from the opinion by Chief Justice Fuller in Browne, Manzanares  Co. v. Chavez, 181 U.S. 68, 21 S.Ct. 514, 515,45 L.Ed. 752, furnishes some evidence as to what was there considered the meat of the statute: "* * * The reference to revivor in such cases treats scire facias, if used, as an action. It was enacted by the act of 1887, now sections 3085 and 3086 of the Compiled Laws of 1897, that it should not be necessary `to bring proceedings in any court to revive a judgment having been already obtained before a court of competent jurisdiction in this territory, except in cases where such judgment had been rendered for a period of five years or more,' and that an execution might issue at any time `on behalf of anyone interested in such judgment referred to in the above section, within five years after the rendition thereof, and without the necessity of bringing an action to revive the same.' * * *"
The statute contains no reference to the common-law practice, but covers the subject. See 23 C.J. 376. I am unable to concur in the construction placed upon the language of the statute by the majority of the court, and I therefore dissent.